Exhibit 32.2 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. §1350) I, Michael A. Reisner, Director, Executive Vice President and Chief Financial Officer(Principal Financial and Accounting Officer) of ICON Capital Corp., the Manager of the Registrant in connection with the Annual Report of ICON Income Fund Ten, LLC (the "LLC") on Form 10-K/A for the year ended December 31, 2006, as filed with the Securities and Exchange Commission on the date hereof (the "Annual Report") certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: 1. The Annual Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. §78m); and 2. The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the LLC. Dated: August 20, 2007 /s/ Michael A. Reisner Michael A. Reisner Director, Executive Vice President and Chief Financial Officerof the Manager (Principal Financial and Accounting Officer) ICON Capital Corp. Manager of ICON Income Fund Ten, LLC
